WEEKS, Judge
DECISION
The Government’s motion to dismiss is hereby denied. The Court does not find that the fact that the Government was included in the notice and motion for jury trial as party defendants sufficient cause to dismiss this action. Rather the Court construes the motion for jury trial as only applying to those party defendants, other than the Government, who are entitled to have their factual issues resolved *304by jury deliberation. Further, the Court believes that for purpose of more efficient judicial administration that this action with respect to all the parties including the Government proceed with a jury impanelled, however, leaving the issues in controversy relative to the Government to remain within the province of the judge presiding over the trial for determination. The Court finds support for this procedural posturing of this action in the cases of: United States v. Yellow Cab. Co., 304 U.S. 543, 555-556 (1951); Simon v. Lougreen, 368 F.Supp. 265, 270 (D.C.V.I. 1973); Englehardt v. United States, 69 F.Supp. 451, 455 (D.C. Md. 1947). However the Court notes in passing that if this posturing creates any undue hardship for the Government, they can always seek procedural relief by seeking to avail themselves of Rule J/£(b) of the Rules of Civil Procedure for the Superior Court of Guam.